 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 DONALD VITOUX,

                Plaintiff,

        v.                                            No.

 LOWE’S HOME CENTERS, LLC and
 GALLAGHER ASPHALT CORPORATION,

             Defendants.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Gallagher Asphalt Corporation, (“Gallagher”), with the consent of Defendant Lowe’s Home

Centers, LLC, hereby removes Cause No. 45D11-2009-CT-000945, pending in the Lake County

Superior Court, Indiana, to the United States District Court for the Northern District of Indiana,

Hammond Division, on the basis of federal diversity jurisdiction under 28 U.S.C. § 1332:

                                     I. INTRODUCTION

       1.      On September 22, 2020, Plaintiff commenced an action in the Lake County

Superior Court, Indiana, entitled “Donald Vitoux v. Lowe’s Home Centers, LLC and Gallagher

Asphalt Corporation,” as Cause No. 45D11-2009-CT-000945. In his Complaint, Plaintiff alleges

a cause of action for negligence against Defendants, Lowe’s Home Centers, LLC and Gallagher.

(See Plaintiff’s Complaint for Damages and Jury Demand, attached hereto as Exhibit "A").

       2.      On September 25, 2020, Gallagher was served with summons and received a copy

of the Complaint. (See Summons and Return of Service, attached hereto as Exhibit "B").

       3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been timely filed.

                                                1
 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 2 of 6


       4.      As demonstrated below, this Court has jurisdiction over this action under 28 U.S.C.

§ 1332, and this action is removable under 28 U.S.C. § 1441, because it is a civil action between

citizens of different states and the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs.

       5.      Venue is proper in the United States District Court for the Northern District of

Indiana pursuant to 28 U.S.C. § 1446(a) because this district embraces the place in which the

removed action is pending.

       6.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and papers

or exhibits filed in Lake County Superior Court Cause No. 45D11-2009-CT-000945 are appended

to this Notice as Exhibit “C” (excluding Plaintiff’s Complaint for Damages and Jury Demand,

which is previously attached as Exhibit "A" and the Summons and Return of Service previously

attached as Exhibit "B").

       7.      Written notice of the filing of this Notice of Removal will be promptly served on

counsel for Plaintiff and Defendant Lowe’s Home Centers, LLC and filed promptly with the Lake

County Superior Court, Indiana, pursuant to 28 U.S.C. § 1446(d).

                         II. DIVERSITY OF CITIZENSHIP EXISTS

       8.      Under 28 U.S.C. § 1332(a)(1), diversity of citizenship exists because Plaintiff and

Defendants are citizens of different states. Diversity must be present both at the time the case was

filed and when it is removed. Altom Transport, Inc. v. Westchester Fire Ins. Co., 823 F.3d 416,

420 (7th Cir. 2016) (citing Thomas v. Guardsmark, Inc., 381 F.3d 701, 704 (7th Cir. 2004)).

       A.      Plaintiff is a Citizen of Indiana.

       9.      For purposes of federal diversity jurisdiction, the state citizenship of a natural

person is determined by the state where the person is domiciled, meaning the state where the person



                                                 2
 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 3 of 6


is physically present with the intent to remain there. See Denlinger v. Brennan, 87 F.3d 214, 216

(7th Cir. 1996); Perry v. Pogemiller, 16 F.3d 138, 140 (7th Cir. 1993).

       10.     In this case, Plaintiff, a natural person, alleges that he is a citizen and resident of

Indiana. (See Exhibit. A, ¶ 1).

       B.      Defendants are not Citizens of Indiana.

       11.     For purposes of federal diversity jurisdiction, the citizenship of a corporation is the

state where the corporation is incorporated and the state where the corporation has its principal

place of business, meaning the state where the corporation maintains its headquarters or "nerve

center." See 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192-95 (2010).

       12.     At the time of the commencement of this action Gallagher was not, and is not, a

citizen of the State of Indiana. Gallagher is a corporation that is incorporated in the State of

Delaware and maintains its headquarters and principal place of business in the State of Illinois.

(See Affidavit of Dan Gallagher, attached hereto as Exhibit "D").

       13.     For purposes of federal diversity jurisdiction, the citizenship of a limited liability

company is the citizenship of each of its members. Thomas v. Guardsmark, LLC, 487 F.3d 531,

534 (7th Cir. 2007).

       14.     At the time of the commencement of this action Lowe’s Home Centers, LLC was

not, and is not, a citizen of the State of Indiana, being a limited liability company organized and

existing under the laws of the State of North Carolina, with its principal place of business in North

Carolina. Lowe’s Home Centers, LLC is a manager-managed LLC with a single member, Lowe’s

Companies, Inc. Lowe’s Company, Inc. is a North Carolina foreign corporation with its principal

place of business in North Carolina.




                                                 3
 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 4 of 6


                III. THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       15.      Federal diversity jurisdiction also requires that an amount in excess of $75,000,

exclusive of interest and costs, be in controversy. See 28 U.S.C. § 1332(a).

       16.      In his Complaint, Plaintiff does not plead damages in an amount certain. (See

Exhibit “A”).

       17.      Courts recognize that it is difficult to demonstrate the amount-in-controversy with

any specificity where a plaintiff is not required by the state rules of procedure to plead damages in

an amount certain. See Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006). When a

complaint does not state the amount in controversy, statements regarding severe and permanent

injuries demonstrate that the amount in controversy exceeds $75,000. See, e.g. Campbell v. Bayou

Steel Corp., 338 F.Supp.2d 896, 901 (N.D. Ill. 2004); Andrews v. E.I. du Pont de Nemours & Co.,

447 F.3d 510, 514-15 (7th Cir. 2006). "Indeed, courts have routinely held that when plaintiffs

allege serious, permanent injuries and significant medical expenses, it is obvious from the face of

the complaint that the plaintiffs' damages exceeded the jurisdictional amount." McCoy v. GMC,

226 F.Supp.2d 939, 941 (N.D. Ill. 2002) (collecting cases).

       18.      In the negligence action at issue in Campbell, the court held that the defendants

untimely removed the action after the plaintiff's deposition and reasoned that the defendants could

have ascertained that the plaintiff would incur at least $75,000 in medical bills where the complaint

stated that the plaintiff “suffered severe and permanent injuries, and was forced to, and will

continue to seek extensive medical treatment in an attempt to be healed and cured of his maladies."

Campbell, 338 F.Supp.2d at 902-03.




                                                 4
 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 5 of 6


        19.       In McCoy, the court found that removability regarding the amount in controversy

was obvious from the complaint's allegations because the plaintiffs alleged that they suffered:

        'lasting and permanent injuries' and incurred bills related to 'medical, surgical,
        hospital, and nursing care for their injuries’ as well as 'lost wages and profits which
        they otherwise would have earned and acquired'…'severe pain, emotional distress,
        disability, lost value and enjoyment of life, future loss of income, medical
        expenses, loss of normal life, disfigurement and paralysis.'

McCoy, 226 F.Supp.2d at 941. The court stated that "these statements should sound warning bells

in defendants' ears that significant damages are sought." Id.

        20.       In Andrews, a negligence personal injury action, the Seventh Circuit held that the

defendant corporation established by a preponderance of the evidence that the amount in

controversy exceeded $75,000, reasoning that the plaintiff alleged in his complaint that he suffered

"severe and permanent" injuries and sought damages for pain and suffering, past and future lost

wages, past and future medical expenses, and disabilities suffered. Andrews, 447 F.3d at 515.

        21.       In his Complaint, Plaintiff alleges that he was “severely and permanently” injured,

suffered physical and mental pain, and continues to suffer from the alleged injuries. (See Exhibit

“A,” ¶¶ 8, 12).

        22.       Additionally, prior to filing this Notice of Removal, undersigned counsel spoke to

Plaintiff’s counsel and inquired about the nature of Plaintiff’s injuries. Plaintiff’s counsel advised

that Plaintiff had a serious neck injury, was still suffering from pain and is still receiving treatment

in the form of ongoing injections in his neck. Plaintiff’s counsel was aware that the Defendants’

counsel in the matter would attempt to remove the case given the injury and the amount in

controversy and that the matter would likely be removed to Federal Court. (See Affidavit of Mark

C. Galasso, attached hereto as Exhibit “E”).




                                                   5
 USDC IN/ND case 2:20-cv-00382-TLS-JPK document 1 filed 10/23/20 page 6 of 6


       23.    Accordingly, Plaintiff’s allegations, combined with his attorney’s representations,

demonstrate that the amount in controversy exceeds $75,000.00.

       WHEREFORE, Defendant, Gallagher Asphalt Corporation, prays that this action be

removed to the United States District Court for the Northern District of Indiana, Hammond

Division.

                                            Respectfully submitted,

                                            TRIBLER ORPETT & MEYER, P.C.

                                            s/ Mark C. Galasso
                                            One of the attorneys for Defendant, Gallagher
                                            Asphalt Corporation

Mark C. Galasso
TRIBLER ORPETT & MEYER, P.C.
225 West Washington Street, Suite 2550
Chicago, Illinois 60606
Phone: (312) 201-6400
Fax: (312) 201-6401
mcgalasso@tribler.com




                                               6
